Citation Nr: 1602723	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  08-09 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from June 6, 2006 to October 15, 2006.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to January 1995.

This case comes before the Board of Veterans' Appeals (the Board) from an April 2015 decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The claim originated from a March 2014 remand, in which the Board directed the RO to develop and adjudicate the claim.  That development was completed to the extent possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  For the period of June 6, 2006 to October 15, 2006, the Veteran was service-connected for degenerative disc disease, L5-S1 and fibrocystic disease, status / post left breast biopsy, each rated 10 percent disabling.

2.  For the period of June 6, 2006 to October 15, 2006, the preponderance of the evidence shows the Veteran was not precluded from obtaining or maintaining gainful employment mostly sedentary in nature and of a relatively light demand level.



CONCLUSION OF LAW

The criteria for a TDIU have not been met; referral for extraschedular consideration is not warranted.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded the Veteran's TDIU claim in March 2014 for development and adjudication.  Specifically, the Board directed the RO to provide the Veteran notice of how to substantiate a claim for TDIU as well as a VA Form 21-8940; to ensure the notice obligations were satisfied; to forward the claims file to a VA examiner for an opinion regarding whether the Veteran's service-connected degenerative disc disease of the lumbar spine and fibrocystic disease rendered her unable to secure or follow a substantially gainful occupation from June 6, 2006 to October 15, 2006; if appropriate, to refer the claim to the Director, Compensation Service, for extraschedular consideration; and to adjudicate the claim.

In February 2015, the RO provided the Veteran notice of how to substantiate a claim for TDIU along with a VA Form 21-8940.  The Veteran did not respond to the letter or submit a completed VA Form 21-8940.  In January 2015, the RO forwarded the claims file to a VA examiner for an opinion on the functional impairment caused by the Veteran's service-connected disabilities from June 6, 2006 to October 15, 2006.  An opinion was obtained in April 2015.  It does not appear that the RO submitted the Veteran's claim to the Director, Compensation Service, for a determination of whether an extraschedular TDIU was warranted.  However, as that remand directive was contingent upon whether the RO deemed such a referral as appropriate, the Board finds the RO's decision not to do so was compliant with the directive.  Thereafter, the RO adjudicated the Veteran's claim in an April 2015 Supplemental Statement of the Case.  Thus, the Board concludes there has been substantial compliance with the March 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

Duties to Notify and Assist

With regard to the Veteran's claim for a TDIU, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 2014).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West 2014).  

The Board finds that the February 2015 VCAA letter fully satisfied the duty to notify provisions.  The letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The letter also explained how VA assigns disability ratings and effective dates.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's VA treatment records and private treatment records have all been associated with the claims file.  Although VA medical records in September 2006 and January 2007 indicate the Veteran had an MRI of her back with a private medical provider at some point between those months, a report of that MRI is not of record.  However, the Veteran's annotation of an appointment list, received in May 2007, indicates the MRI was performed in November 2006, outside of the relevant period for her TDIU claim.  Thus, the Board finds that the MRI is not pertinent to the decision adjudicated below.  Moreover, the Board notes that in February 2015 the RO provided the Veteran with VA Forms 21-8940 and 21-4142, to solicit the Veteran's assistance in obtaining evidence favorable to her claim.  The Veteran did not submit completed copies of these forms.  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran has not identified any outstanding records relevant to her claim.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2015).

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  The RO obtained a VA opinion in April 2015.  The examiner reviewed the Veteran's electronic record and provided an opinion regarding the functional impairment caused by the Veteran's service-connected disabilities for the period from June 6, 2006 to October 15, 2006.  Thus, the opinion is adequate for rating purposes.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Analysis

A total rating based on unemployability may be granted if a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16 (2015); see also 38 C.F.R. §§ 3.340(a), 3.341(a) (2015).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2015).  To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id. 

Even when the criteria under 38 C.F.R. § 4.16(a) (2015) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b) (2015).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director, Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2015).

For a Veteran to prevail on a claim for TDIU on an extraschedular basis, the record must reflect some factor which takes the case outside of the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating itself is not recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, and not whether she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

VAOGCPC 2005-05 held that 38 C.F.R. § 4.16 permits VA to award TDIU ratings based on temporary (i.e., non-permanent) inability to follow a substantially gainful occupation, except that under 38 C.F.R. § 3.340(a)(1), "[t]otal ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule," and not every period of inability to work will establish an inability to pursue a substantially gainful occupation.  "Schedular ratings are intended to compensate for considerable periods of time lost from work, which strongly suggests that VA does not intend to authorize an extraschedular TDIU rating for each individual period of time lost from work without regard to the frequency and duration of such periods and their overall effect on the veteran's employability."  See id.  "Depending upon the facts of each individual case, a period of incapacity lasting for days, weeks, or even months would not necessarily render the veteran unable to pursue a substantially gainful occupation."  See id.  Determinations should be made on the facts of each individual case, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the veteran's employment history and current employment status, and the veteran's annual income from employment, if any.  See id.

The Veteran seeks entitlement to a TDIU for the period of June 6, 2006 to October 15, 2006.  She has argued that during this time she was not working due to extreme pain from her back injury.  See October 2009 statement, pg. 2; November 2012 statement, pg. 1.  However, as explained below, the Board finds that the evidence of record does not support the Veteran's contentions.

During the period of June 6, 2006 to October 15, 2006, the Veteran's service-connected disabilities were as follows: degenerative disc disease, L5-S1 (10 percent prior to July 6, 2006, and 20 percent thereafter) and fibrocystic disease, status / post left breast biopsy (10 percent).  Her combined rating was 10 percent effective January 31, 1995, and 20 percent effective July 6, 2006.  The Veteran has multiple service-connected disabilities; therefore, the requirement is that one be rated at 40 percent or more, and the combined rating equal 70 percent or more.  The Veteran does not meet the initial requirement of one service-connected at 40 percent or more.  Thus, the Veteran's service-connected disabilities do not meet the schedular criteria for TDIU.

The Board further finds that referral for extraschedular consideration is not warranted.  As noted above, the Veteran asserted that she left work during this period due to extreme back pain and that she was unable to work.  See November 2012 statement, pg. 1.  However, evidence submitted by the Veteran contradicts this assertion.  Specifically, a May 30, 2006 email from the Veteran to her supervisor indicated she requested leave without pay (LWOP) for the purpose of trying to locate other federal employment.  The Veteran's email further stated that whether she obtained another federal position or not, she would not be returning to her place of employment following the termination of LWOP due to inadequate daycare and health reasons.  Nevertheless, she reiterated that the purpose for her request for LWOP was "finding another federal job."  

According to an August 2006 treatment note, the Veteran reported being employed with the Park Service until recently when she decided to stay home with her two children.  

In an August 2006 letter, the Veteran wrote that in April 2006 she began to have moderate pain in her lower back and right hip, and severe pain in her right hip.  She stated that the pain in her left hip and back became bad enough to cause her to report to Urgent Care in Prescott.  She reported that antiinflammatory medication she was prescribed helped with the pain, and that she "pretty much quit" her job and went on LWOP, and was able to stay home and "take it easy."  

The Veteran was afforded a VA examination for her back disability in September 2006.  According to the examination report, the Veteran stated that the reason for her present employment was that she had grown "frustrated" with her back condition and wanted to move closer to the VA in Prescott, Arizona.  She also stated that daycare was better in the Prescott area.  See September 2006 VA examination report, pg. 11.

An October 2006 private treatment record shows the Veteran received two lumbar facet joint / nerve injections at L4-5 and L5-S1.  The Veteran also submitted a report of her medical appointments during this period.  The report shows 3 appointments during the period of June 6, 2006 to October 15, 2006, ostensibly relating to her back disability.  Additionally, in a May 2007 letter, the Veteran wrote that shat she applied for extended LWOP to move to Prescott to receive VA care.  She indicated that she received care for her back and hip during this time.  

According to the April 2015 VA medical opinion, the Veteran's records for this period indicate that the Veteran would have had "significant difficulty" performing any work involving lifting, bending, climbing, carrying, prolonged standing, sitting or walking.  The examiner also stated that sedentary work that did not involve any of the previously mentioned activities "may have been possible."  The Veteran's work history involves desk work; therefore, the evidence does not show that such sedentary employment would be outside of her skill set.

Moreover, the evidence of record tends to show that the Veteran was not rendered unemployable by her service-connected disability during this time.  As the May 2006 email indicated, the Veteran requested LWOP for the purpose of finding other federal employment.  Although the medical problems stemming from the Veteran's service-connected disabilities played a role in her desire to find alternative employment, the evidence demonstrates that those disabilities were not the sole cause for her extended period of LWOP.  As noted above, the Veteran reported going on LWOP to seek alternative employment and to move to a location that had better daycare.  See May 2006 email correspondence and September 2006 VA examination report, pg. 11.  

The Board acknowledges that the Veteran did not work from June 6, 2006 to October 15, 2006, and experienced difficulties with her back during this time, including pain.  However, the 10 percent and 20 percent ratings assigned for the Veteran's back disability during this period contemplate occupational impairment due to the degenerative disc disease, including missing some work due to the service-connected disability.  Moreover, the mere fact that the Veteran took a period of extended, unpaid leave, which coincided with treatment for her back pain is not enough.  The ultimate question is whether the Veteran was capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

In this case, none of the treating physicians during the relevant period or the April 2015 VA clinician opined the Veteran was incapable of performing the acts required by employment - rather, the April 2015 clinician only opined that she had significant difficulty with lifting, bending, climbing, carrying, prolonged standing, sitting or walking during this period.  Additionally, in a May 2007 statement, the Veteran wrote that she began working at a desk job on October 16, 2006 because she was running out of money and her LWOP was running out.  See May 2007 statement, pg. 1.  This statement suggests that the Veteran's period of unemployment was not solely predicated on the impact of her service-connected disabilities, but included other considerations.  It also suggests the Veteran may well have been able to return to work sooner than October 16, further undermining her assertion that she was unemployable due to her service-connected disabilities during this time.

Therefore, in light of the above evidence of record, the Board concludes that for the period from June 6, 2006 to October 15, 2006, the criteria for entitlement to a TDIU on a schedular basis are not met, and the preponderance of the evidence is against a finding that referral for extraschedular consideration is warranted; thus, the claim is denied.

ORDER

Entitlement to a TDIU from June 6, 2006 to October 15, 2006 is denied.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


